The record in this cause having been considered by the court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, (Extra Session), adopted by the court as its opinion, it is considered, ordered and decreed by the court that the order of the court below overruling the demurrer to the bill of complaint, be, and the same is hereby reversed, and the cause is remanded, with directions to permit the complainant to amend the bill.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS, J., concurs in the conclusion.
BROWN J., dissents.